         Case 1:20-cv-04420-PAE Document 9 Filed 08/10/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

MICHAEL CLYNES, Individually and on           Case No. 1:20-cv-04420-PAE
Behalf of All Others Similarly Situated,

                             Plaintiff,

              v.

HEBRON TECHNOLOGY CO., LTD.,
ANYUAN SUN, and CHANGJUAN
LIANG,

                             Defendants.


EDWARD A. DAHLKE, Individually and            Case No. 1:20-cv-04746-PAE
on Behalf of All Others Similarly Situated,

                             Plaintiff,

              v.

HEBRON TECHNOLOGY CO., LTD.,
ANYUAN SUN, and CHANGJUAN
LIANG,

                             Defendants.


   NOTICE OF MOTION OF MICHAEL CLYNES FOR CONSOLIDATION OF
RELATED ACTIONS, APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF
                        LEAD COUNSEL
          Case 1:20-cv-04420-PAE Document 9 Filed 08/10/20 Page 2 of 4




       TO THE CLERK OF THE COURT, ALL PARTIES, AND THEIR RESPECTIVE

ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that Michael Clynes (“Movant”) respectfully moves this

Court for an order: (1) consolidating the above-captioned actions; (2) appointing Movant as Lead

Plaintiff pursuant to Section 21D(a)(3)(B) of the Securities Exchange Act of 1934 (“Exchange

Act”), 15 U.S.C. § 78u-4(a)(3)(B), as amended by the Private Securities Litigation Reform Act

of 1995 (the “PSLRA”); (3) approving Movant’s selection of Glancy Prongay & Murray LLP as

Lead Counsel for the class; and (4) granting such other relief as the Court may deem to be just

and proper (the “Motion”).

       Movant seeks appointment as lead plaintiff and approval of his choice of counsel

pursuant to the Exchange Act, the Federal Rules of Civil Procedure, and the PSLRA. This

motion is based on this notice, the attached memorandum of law, the declaration of Gregory B.

Linkh, and the Court’s complete files and records in this action, as well as such further argument

as the Court may allow at a hearing on this motion.

                                             Respectfully submitted,

DATED: August 10, 2020                       GLANCY PRONGAY & MURRAY LLP


                                             By: /s/ Gregory B. Linkh
                                             Gregory B. Linkh (GL-0477)
                                             230 Park Ave., Suite 530
                                             New York, NY 10169
                                             Telephone: (212) 682-5340
                                             Facsimile: (212) 884-0988
                                             glinkh@glancylaw.com




                                                1
Case 1:20-cv-04420-PAE Document 9 Filed 08/10/20 Page 3 of 4




                           Robert V. Prongay
                           Charles H. Linehan
                           Pavithra Rajesh
                           1925 Century Park East, Suite 2100
                           Los Angeles, CA 90067
                           Telephone: (310) 201-9150
                           Facsimile: (310) 201-9160
                           Counsel for Movant and Proposed Lead Counsel
                           for the Class

                           THE LAW OFFICES OF FRANK R. CRUZ
                           Frank R. Cruz
                           1999 Avenue of the Stars, Suite 1100
                           Los Angeles, CA 90067
                           Telephone: (310) 914-5007

                           Additional Counsel




                             2
          Case 1:20-cv-04420-PAE Document 9 Filed 08/10/20 Page 4 of 4




                                    PROOF OF SERVICE

       I, the undersigned say:

       I am not a party to the above case and am over eighteen years old.

       On August 10, 2020, I served true and correct copies of the foregoing document, by

posting the document electronically to the ECF website of the United States District Court for

the Southern District of New York, for receipt electronically by the parties listed on the Court’s

Service List.

       I affirm under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on August 10, 2020, at New York, New York.

                                                    /s/ Gregory B. Linkh
                                                    Gregory B. Linkh
